Filed 10/30/14 Knutsson v. KTXL CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


KURT KNUTSSON et al.,                                                B252347

         Plaintiffs and Respondents,                                 (Los Angeles County
                                                                     Super. Ct. No. BC500792)
         v.

KTXL, LLC et al.,

         Defendants and Appellants.




         APPEAL from an order of the Superior Court of Los Angeles County, Steven J.
Kleifield, Judge. Affirmed.
         Barnes & Thornburg, Stephen R. Mick and Christian A. Jordan for Defendants
and Appellants.
         Judith Salkow Shapiro; Moskowitz Law Group and Karen Moskowitz for
Plaintiffs and Respondents.
       Defendants, are the following non-California television stations: KTXL, LLC;

KXWB, LLC; KIAH, LLC; WSFL, LLC; KDAF, LLC; WPHL, LLC; WPMT, LLC;

WXMI, LLC; WGN Continental Broadcasting Company, LLC; WPIX, LLC; Tribune

Broadcasting Seattle, LLC; Tribune Broadcasting Hartford, LLC; Tribune Broadcasting

Indianapolis, LLC; Television New Orleans, Inc.; and KPLR, Inc. The codefendant is

KTLA, LLC. Defendants appeal from an order denying their petition to compel

arbitration and for a stay. Defendant sought to compel arbitration with plaintiffs, Kurt

Knutsson and Woojivas, Incorporated. The trial court denied the motion to compel

arbitration. We affirm.

       In Knutsson v. KTLA, LLC (2014) 228 Cal. App. 4th 1118, 1126-1136 (Knutsson),

we held the trial court correctly denied a petition to compel arbitration brought the

codefendant,. KTLA, LLC. Here, no arbitration agreement exists between defendants

and plaintiffs. Further, our decision in Knutsson, supra, is controlling in terms of any

rights defendants have to compel arbitration. Defendants were not entitled to compel

arbitration nor a stay attendant to such proceedings. And, we need not address the merits

of defendants’ contentions concerning the Code of Civil Procedure section 916 automatic

stay. The remittitur will issue in Knutsson, supra, before it does in this case. Thus, once

the remittitur issues in Knutsson, supra, the automatic stay will have no effect in our case.

Any contention concerning the automatic stay is moot. (Eye Dog Foundation v. State

Board of Guide Dogs for the Blind (1967) 67 Cal. 2d 536, 541; MHC Operating Limited

Partnership v. City of San Jose (2003) 106 Cal. App. 4th 204, 214.)


                                             2
      The orders under review are affirmed. Plaintiffs, Kurt Knutsson and Woojivas,

Incorporated, are to recover their costs incurred on appeal from defendants: KTXL,

LLC; KXWB, LLC; KIAH, LLC; WSFL, LLC; KDAF, LLC; WPHL, LLC; WPMT,

LLC; WXMI, LLC; WGN Continental Broadcasting Company, LLC; WPIX, LLC;

Tribune Broadcasting Seattle, LLC; Tribune Broadcasting Hartford, LLC; Tribune

Broadcasting Indianapolis, LLC; Television New Orleans, Inc.; and KPLR, Inc.


                           NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                           TURNER, P. J.



We concur:



      MOSK, J.



      KRIEGLER, J.




                                           3